DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered and are persuasive. Therefore, the art rejection is being withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,728,598. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.
Instant Application No. 16/905,290
U.S. Patent No. 10,728,598
Claim 21. A method comprising:
Claim 1. A method comprising:
receiving, by a computing device, from a video viewing device, and based on a request for a response indicating a type of video viewing device, a signal indicating the type of the video viewing device;
receiving, by a computing device and based on a request for a response indicative of a video resolution associated with a video viewing device, a signal indicating that the video viewing device comprises a high-definition video viewing device;
selecting, based at least in part on the signal, a second video format from a plurality of video formats comprising a first video format and the second video format, wherein the second video format corresponds to higher display capability parameters than the first video format;
selecting, based at least in part on the signal, a second video format from a plurality of video formats comprising a first video format and the second video format, wherein the second video format is of a higher video resolution than the first video format;
and causing transmission, to the video viewing device and after the selecting the second video format, of video content formatted in accordance with the second video format.
and causing transmission, to the video viewing device and after the selecting the second video format, of video content formatted in accordance with the second video format.


Similarly, claims 22-44 of the instant application correspond to Claims 2- 24 of the Patent.

s 21-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,832,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are obvious over Patent 8,832,765 and if allowed, they would improperly extend the "right to exclude" already granted in the patent.

Instant Application No. 16/905,290
U.S. Patent No. 8,832,765
Claim 21. A method comprising:
Claim 1. A method comprising:
receiving, by a computing device, from a video viewing device, and based on a request for a response indicating a type of video viewing device, a signal indicating the type of the video viewing device;
receiving, by a video receiving device, a signal from a video viewing device coupled to the video receiving device;
selecting, based at least in part on the signal, a second video format from a plurality of video formats comprising a first video format and the second video format, wherein the second video format corresponds to higher display capability parameters than the first video format;
determining, by the video receiving device, based on the signal, whether the video viewing device is compatible with a first television signal format or a second television signal format, the second television signal format being of a higher video resolution than the first television signal format;
and causing transmission, to the video viewing device and after the selecting the second video format, of video content formatted in accordance with the second video format.
and sending to a network, by the video receiving device in response to determining that the video viewing device is compatible with the second television signal format, data indicating that the video viewing device is compatible with the second television signal format.


Similarly, claims 22-44 of the instant application correspond to Claims 2-20 of the Patent.

Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,087,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are obvious over Patent 8,087,058 and if allowed, they would improperly extend the "right to exclude" already granted in the patent.


Instant Application No. 16/905,290
U.S. Patent No. 8,087,058
Claim 21. A method comprising:
Claim 4. A method comprising:
receiving, by a computing device, from a video viewing device, and based on a request for a response indicating a type of video viewing device, a signal indicating the type of the video viewing device;
coupling a video receiving device to a service provider headend, wherein the video receiving device has an interconnect; responsive to a video viewing device being initially electrically coupled to the interconnect of the video receiving device, the video viewing device presenting a data signal to the interconnect of the video receiving device;
selecting, based at least in part on the signal, a second video format from a plurality of video formats comprising a first video format and the second video format, wherein the second video format corresponds to higher display capability parameters than the first video format;
responsive to the video receiving device receiving the data signal, the video receiving device determining whether the video viewing device is a high-definition television (HDTV);
and causing transmission, to the video viewing device and after the selecting the second video format, of video content formatted in accordance with the second video format.
responsive to determining that the video viewing device is an HDTV, the video receiving device sending the data signal to the service provider headend; and responsive to determining that the video viewing device is not an HDTV, the video receiving device refraining from sending the data signal to the service provider headend.


Similarly, claims 22-44 of the instant application correspond to Claims 1-3 and 5-15 of the Patent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424